Citation Nr: 1517603	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, to include numbness in the arms and legs.  

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986, from March 1991 to October 1991, and from April 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following June 2009 and July 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In September 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.

By way of history, in June 2009, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective June 8, 2008.  In July 2009, the RO denied the Veteran's claim of service connection for a back disability, to include numbness in the arms and legs.  

In January 2013, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective June 13, 2012.  

In April 2013, the Board remanded the Veteran's claims on appeal for additional development.  This development included having the RO issue the Veteran a statement of the case (SOC) with respect to his claim for a higher rating for PTSD.  

In October 2014, the RO reconsidered and denied the Veteran's claim of service connection for a back disability, to include numbness in the arms and legs, and issued a supplemental statement of the case (SSOC).  Otherwise, the RO issued an SOC in January 2015 regarding the issue of a higher rating for PTSD.  The Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals) in February 2015.  

Also, the Board notes that in his February 2015 VA Form 9, the Veteran had requested a Board hearing.  As will be discussed in more detail below, the Veteran has withdrawn his appeal concerning higher initial ratings for PTSD.  As such, and in light of his earlier Board hearing related to his claim of service connection for a back disability, to include numbness in the arms and legs, an additional Board hearing is not deemed warranted.  

The issue of service connection for a back disability, to include numbness in the arms and legs, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In a March 2015 statement (VA Form 21-4138), the Veteran reported that he wished to withdraw his appeal related to entitlement to an initial evaluation for PTSD in excess of 30 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial evaluation for PTSD in excess of 30 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  Id.

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board in a March 2015 statement (VA Form 21-4138), that he wished to withdraw his appeal for higher ratings for his service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and the appeal, insofar as this issue is concerned, is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 13, 2012, and in excess of 50 percent from June 13, 2012, is dismissed.


REMAND

In April 2013, the Board remanded the Veteran's claim of service connection for a back disability, to include numbness in the arms and legs, for a VA examination and opinion.  The Board's remand was based in part on an October 2009 MRI (magnetic resonance imaging) which reportedly showed progression of the Veteran's retrolisthesis of L5-S1with a broad-based disc bulge.  A previous March 2006 MRI established that the Veteran had already developed grade I retrolisthesis prior to his entrance onto his third period of active duty service (April 2007 to June 2008).  

With regard to the third period of active service, in his April 2007 pre-deployment health assessment, the Veteran reported his health in general was "very good" and he did not otherwise report to the examiner that he had any physical disability associated with his low back.  No orthopedic referral was indicated by the examiner.  The Veteran was otherwise noted to be taking medication for hypertension.  He was found fit for deployment.  

It is not clear to the Board why the Veteran would categorize his overall health as "very good," in light of the significant degenerative changes in his lumbar spine (identified in a December 2005 X-ray and March 2006 MRI).  The March 2006 MRI revealed, in particular, grade I retrolisthesis of L5 or S1 with a posterior slippage of 7mm, mild diffuse disc bulge at L3-L4 and L4-L5, decreased disc height and disc desiccation at L5-S1 with a moderate diffuse bulge, in addition to foraminal narrowing and mild compression of the left L4 nerve root.  With that said, the Board is also mindful that in a post-service June 2008 VA mental health consult, the Veteran reported his health as "good" while at the same time identifying back and arm problems with chronic pain.  

Otherwise, the Veteran reported in March 2008 that he had ongoing back pain for about one year and denied any "real pain" while working for the United States Postal Service prior to his entrance onto active service in April 2007.  He indicated significant back pain first manifested at Fort Bragg, North Carolina while mobilizing for deployment to Iraq.  The Veteran reported experiencing an increase in low back pain after wearing individual body armor (IBA) for prolonged periods in Iraq along with the bouncing and twisting he experienced while riding in military vehicles.  A September 2008 statement from the Veteran's unit commander in Iraq notes that all soldiers in the unit were required to wear an IBA, which weighed approximately 50-60 pounds.  The commander stated, "I saw [the Veteran] bear increased pain on his back," and that by the end of the deployment in June 2008 the Veteran "had a tremendous amount of lower back pain and wearing the IBA made his movements difficult."  The Board concedes that the wearing of IBA and carrying heavy pack loads can adversely affect a soldier's spine.  

In response to the Board's remand, the Veteran was provided a VA examination in October 2014.  The VA examiner is noted to have reviewed and considered the Veteran's service and post-service medical history.  He opined that the Veteran's back disability did not have its onset during the Veteran's first period of service nor was it etiologically related to that period of service.  The examiner discussed the Veteran's medical history and complaints.  Of note, the examiner commented that:
The Veteran claims in his testimony to have injured his low back during parachute landings in 1984, however nothing is found in the evidence of record to support any resulting back condition from this injury.  

Besides being asked to comment on the Veteran's back disability and its relationship to the Veteran's first period of active service, the October 2014 VA examiner was also asked by the Board in its remand instructions the following:

If any such currently diagnosed disorder was found not have had its onset in, or be otherwise related to, the Veteran's first period of active duty service, did such disability clearly and unmistakably pre-exist his third period of active duty service (April 2007 to June 2008)?  If so, was such disorder clearly and unmistakably not aggravated by any incident during that second [sic] period of active duty?  [Aggravation means worsened beyond the natural progression of the disease.]

In response, the VA examiner commented that in his medical opinion the Veteran's back condition, 

. . . clearly and unmistakably pre[-]existed his third period of active duty service (April 2007 to June 2008) as there is clinical and radiological evidence of a back condition during this period.  

He additionally commented,

It is my medical opinion that the veteran's back condition is less likely than not (less than 50 percent probability) clearly and unmistakably aggravated by any incident during that second [sic] period of active duty since there is no evidence that his back condition was aggravated during this period.  

Under controlling law and regulations, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

The clear and unmistakable evidence standard requires that the "no aggravation" result be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C. § 1153 (West 2014).  However, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  Also, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether a pre-existing disorder was aggravated by service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the clear and unmistakable evidence standard requires that the "no aggravation" result be undebatable.  The evidence cannot be misinterpreted or misunderstood.  While the October 2014 VA examiner's explanation for why there was no aggravation of the pre-existing back disability was because there was a lack of evidence of such, his use of the phrase "less likely than not (less than 50 percent probability)" in combination with "clear and unmistakable" appears to reflect uncertainty.  In light of the specific remand instructions above, the Board is left to wonder whether the examiner purposely chose to add the additional opinion language or mistakenly did so.  Nonetheless, the examiner's opinion is inconsistent and requires clarification prior to the Board's consideration of the Veteran's claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent private or VA treatment he may have received for his back disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any recent back treatment he has received.  The Board is particularly interested in available VA treatment records dated since January 2015 as well as any private medical treatment the Veteran receives for his back disability.  If records identified by the Veteran are not available, he should be so informed in accordance with 38 C.F.R. § 3.159(e) (2014).  

2.  Then, return the claims folder to the VA examiner who performed the VA examination in October 2014 and provided the Board's requested medical opinion.  The claims folders and a copy of this Remand should be made available to and reviewed by the examiner.  
The VA examiner is informed that the clear and unmistakable evidence standard requires that the "no aggravation" result be "undebatable."  Clear and undebatable means that the evidence cannot be misinterpreted or misunderstood.  The phrase less likely than not reflects a percentage of probability but less than 50 percent.  

With respect to his examination report, the examiner's description of why there was no aggravation of the pre-existing back disability during the Veteran's third period of service (April 2007 to June 2008) notes the lack of evidence of aggravation.  However, his use of the phrase "less likely than not (less than 50 percent probability)" in combination with "clear and unmistakable" (i.e. undebatable) appears to reflect uncertainty on the examiner's part as to whether there was in fact a lack of aggravation.  The Board finds the VA examiner's opinion is unclear as to what he intended to express.  

Therefore, it would be helpful to the Board if the examiner again reviewed the claims folders and his October 2014 VA examination report and answer the following questions: 

a.  Accepting the Veteran's report that during his first period of active duty service (April 1983 to April 1986) he landed hard on his buttocks as a result of a parachute jump and also that he overturned in an Army truck he was driving in, are any of the Veteran's current degenerative changes of the lumbar spine consistent with or etiologically related to such injuries?  

b. Is the Veteran's noted superior endplate compression fracture of the T12 and L1 vertebral body (per the December 2005 X-ray) at least as likely as not (greater than 50 percent probability) related to his first period of active duty service?  If so, what if any residual disability or pain is related to the compression fracture?  

c.  If any currently diagnosed back disability (retrolisthesis and/or degenerative changes) is determined to clearly and unmistakably pre-exist the Veteran's third period of active duty service (April 2007 to June 2008), was such disability clearly and unmistakably not aggravated during that third period of active duty service?  

(Note: A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  However, intermittent or temporary flare-up during service of a pre-existing injury or disease does not constitute aggravation unless the underlying condition, as contrasted to symptoms, is worsened.)

The complete rationale for any opinion or finding provided should be thoroughly explained, to include the examiner's inability to provide the requested opinion without speculating.  

If the October 2014 VA examiner is unable to provide the requested information without an examination of the Veteran, then the AOJ should schedule the Veteran for an additional examination.  If the VA examiner is unavailable to provide the addendum opinion, then another VA examiner should reexamine the Veteran and provide the above noted addendum medical opinion.  The Veteran should be notified of any scheduled examination as well as the consequences for his failure to report without good cause.  See 38 C.F.R. § 3.655 (2014).  

3.  Thereafter, re-adjudicate the issue on appeal-entitlement to service connection for a back disability, to include numbness in the arms and legs.  If the benefit sought remains denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


